Title: From Thomas Jefferson to George Walker, 14 March 1792
From: Jefferson, Thomas
To: Walker, George


          
            Sir
            Philadelphia Mar. 14. 1792.
          
          Your favor of Mar. 9. came to hand yesterday with the letter from several of the proprietors of Georgetown desiring the reemployment of Majr. Lenfant, and were duly laid before the President. He would be happy to satisfy the wishes of those gentlemen wherever propriety and practicability admit. The retirement of Majr. Lenfant has been his own act. No body knows better than yourself the patience and condescensions the President used in order to induce him to continue. You know also how these were received on his part. When the President sent his secretary to take Majr. Lenfant’s ultimate conditions, they were, as I informed you in my former letter, a dismission of the Commissioners, or his independance on them. Such conditions could produce one idea only; that his re-employment was never more to be thought of. That it was believed he might have been useful, the efforts to continue him have fully proved: but that the success of the enterprize depended on his employment, is impossible to be believed. The direction under which this business is, merits the confidence of the inhabitants of the place, and they will doubtless give it their confidence and cooperation. This will best promote their own interest, and encourage the friends of the enterprize by lessening the obstacles opposed to their endeavors. I am with great esteem Sir your most obedient humble servt.,
          
            Th: Jefferson
          
        